        Case 2:20-mj-02217 Document 4 Filed on 12/31/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 31, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § MAG. JUDGE ACTION NO. 2:20-MJ-02217
                                             §
CHRISTOPHER SCHULGEN                         §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C. §

841(b)(1)(); and

        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

        The evidence against the defendant meets the probable cause standard.             The

defendant is charged with a serious offense involving a significant amount of

methamphetamine (41 kilograms) and is currently on state felony bond where there is an

active warrant for his arrest. He is a poor candidate for bond. The findings and conclusion

of the U.S. Pretrial Services Report are adopted by the Court.


1/2
      Case 2:20-mj-02217 Document 4 Filed on 12/31/20 in TXSD Page 2 of 2




       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.




       ORDERED on December 31, 2020.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
